

SECOND AMENDMENT TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
 
THIS SECOND AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT (this
"Second Amendment"), dated as of March 20, 2008, is entered into among TEXAS
INDUSTRIES, INC., a Delaware corporation (the "Borrower"), the lenders listed on
the signature pages hereof as Lenders (the "Lenders"), and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
 
BACKGROUND
 
A. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender
and the L/C Issuer are parties to that certain First Amended and Restated Credit
Agreement, dated as of August 15, 2007, as amended by that certain First
Amendment to First Amended and Restated Credit Agreement, dated as of
January 28, 2008 (said First Amended and Restated Credit Agreement, as amended,
the "Credit Agreement"). The terms defined in the Credit Agreement and not
otherwise defined herein shall be used herein as defined in the Credit
Agreement.
 
B. The Borrower has requested certain amendments to the Credit Agreement.
 
C. The Lenders, the Administrative Agent, the Swing Line Lender and the L/C
Issuer hereby agree to amend the Credit Agreement, subject to the terms and
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Borrower, the Lenders,
the Swing Line Lender, the L/C Issuer and the Administrative Agent covenant and
agree as follows:
 
1. AMENDMENTS.
 
(a) Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order to read as follows:
 
"Term Credit Agreement" means that certain Term Credit Agreement, dated as of
March 20, 2008, among the Borrower, Bank of America, N.A., as administrative
agent, and the lenders party thereto.
 
"2005 Indenture" means that certain Indenture, dated as of July 6, 2005, among
the Borrower, certain Subsidiaries of the Borrower and Wells Fargo Bank,
National Association, as trustee, providing for the issuance of the 2005 Senior
Notes.
 
"2005 Senior Notes" means those certain 7.25% Senior Notes due 2013 of the
Borrower issued pursuant to the 2005 Indenture.
 
(b) The defined terms "Disposition" or "Dispose" set forth in Section 1.01 of
the Credit Agreement are hereby amended to read as follows:
 


 

--------------------------------------------------------------------------------

 




 
"Disposition" or "Dispose" means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding licenses of intellectual property and leases
of real property entered into in the ordinary course of business and the
granting of Permitted Liens.
 
(c) The defined term "Permitted Liens" set forth in Section 1.01 of the Credit
Agreement is hereby amended by amending clause (a) thereof to read as follows:
 
(a) any Lien in favor of the Administrative Agent to secure the Guarantied
Obligations (including, without limitation, L/C Obligations, obligations in
respect of Swap Contracts and Cash Management Obligations, to the extent
included within the definition of Guarantied Obligations);
 
(d) The defined term "Senior Notes" set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:
 
"Senior Notes" means the 2005 Senior Notes and other unsecured senior notes of
the Borrower due 2013 or thereafter, provided that the terms (excluding interest
rates and fees, which, however shall be comparable to market interest rates and
fees charged to companies of financial condition similar to the Borrower at the
time such other senior notes are issued), provisions and covenants governing
such other senior notes taken as a whole (a) are not more restrictive on the
Borrower and its Subsidiaries than this Agreement and (b) do not provide greater
enforcement rights to the holder of such other senior notes than the enforcement
rights of the Administrative Agent and the Lenders under the Loan Documents;
provided that terms, provisions and covenants substantially the same as those in
the 2005 Indenture shall be deemed to satisfy the requirements of clauses (a)
and (b) of this definition.
 
(e) Section 2.05(d) of the Credit Agreement is hereby amended to read as
follows:
 
(d) Mandatory Prepayments - Asset Dispositions. Upon the Disposition, in any
single transaction or series of related transactions, of property of the
Borrower or its Subsidiaries with a fair market value of $2,000,000 or more,
other than Dispositions permitted by clauses (a) through (f) of Section 7.05,
the Borrower shall make a mandatory prepayment of the Term Loans (i) as provided
in Section 2.03(c) of the Term Credit Agreement and (ii) at such time as the
Term Loans are paid in full, to the Administrative Agent for the Lenders (and if
the Outstanding Amount of all Loans is zero, pledge to the Administrative Agent
cash or cash equivalent investments in an amount equal to the lesser of (A) the
aggregate amount of the Net Cash Proceeds of such Disposition and (B) any
Outstanding Amount of L/C Obligations) in the aggregate amount equal to the Net
Cash Proceeds of such Disposition, which prepayment shall be applied to the
Loans; provided, however, if on the date of receipt by the Borrower or any of
its Subsidiaries of such Net Cash Proceeds all of the conditions precedent to a
Credit Extension set forth in Section 4.02 are satisfied (other than the
delivery of a Revolving Loan Notice), the Borrower shall not be required to make
such prepayment.
 


 
2

--------------------------------------------------------------------------------

 




 
(f) Section 5.17 of the Credit Agreement is hereby amended to read as follows:
 
5.17 Intellectual Property; Licenses, Etc. The Borrower and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, "IP Rights") that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person, except for such conflicts that, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect. To the knowledge of the Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or
any Subsidiary infringes upon any rights held by any other Person, except for
such infringements that, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of the
Borrower, threatened, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
 
(g) Section 6.02 of the Credit Agreement is hereby amended by amending the
penultimate paragraph thereof to read as follows:
 
Documents required to be delivered pursuant to Section 6.01 or Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the Borrower's website on the Internet at the website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
the Borrower's behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Except for Compliance Certificates required pursuant to Section 6.02(a), the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 


 
3

--------------------------------------------------------------------------------

 




 
(h) Section 6.04 of the Credit Agreement is hereby amended to read as follows:
 
6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including (a) all
material tax liabilities, assessments and governmental charges or levies upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by the Borrower or such Subsidiary;
(b) all material lawful claims which, if unpaid, would by law become a Lien upon
its property, unless the same are being contested in good faith by appropriate
proceedings diligently pursued and adequate reserves in accordance with GAAP are
being maintained by the Borrower or such Subsidiary; and (c) all Debt in a
principal amount of at least $1,000,000, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
pertaining to such Debt.
 
(i) Section 6.05 of the Credit Agreement is hereby amended to read as follows:
 
6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
 
(j) Section 7.03 of the Credit Agreement is hereby amended by (i) deleting "and"
after the end of clause (j) thereof, (ii) deleting "." after the end of
clause (k) thereof and inserting "; and" in lieu thereof and (iii) adding the
following new clause (l) at the end thereof to read as follows:
 
(l) Debt in respect of the Term Credit Agreement and any of the other Loan
Documents (as such term is defined in the Term Credit Agreement).
 
(k) Section 7.05 of the Credit Agreement is hereby amended by amending
clause (d) thereof to read as follows:
 
(d) Dispositions of equipment or real property or other property to the extent
(i) such property is exchanged for credit against the purchase price of property
used or usable in the conduct of a line of business permitted by Section 7.07 or
(ii) the Net Cash Proceeds of such Disposition are applied within 355 days after
such Disposition to the purchase price or improvement of property used or usable
in the conduct of a line of business permitted by Section 7.07.
 


 
4

--------------------------------------------------------------------------------

 




 
(l) Section 7.09 of the Credit Agreement is hereby amended to read as follows:
 
7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document or the Term Credit Agreement or any
other "Loan Documents" as defined in the Term Credit Agreement) that (a) limits
the ability (i) of any Subsidiary to make Restricted Payments to the Borrower or
any Guarantor or to otherwise transfer property to the Borrower or any
Guarantor, (ii) of any Subsidiary to Guarantee the Debt of the Borrower or
(iii) of the Borrower or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that the restrictions
above shall not (A) prohibit any negative pledge or other restriction incurred
or provided (x) in favor of any holder of Debt permitted under Section 7.03(d)
or Section 7.03(k), in each case solely to the extent any such negative pledge
relates to the property financed by or the subject of such Debt or (y) with
respect to the Senior Notes, (B) apply to restrictions and conditions relating
to the sale of a Subsidiary pending such sale, provided such restrictions or
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder and (C) apply to customary provisions in leases and other
contracts restricting the assignment or pledge thereof; or (b) requires the
grant of a Lien other than a Permitted Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
 
(m) Article X of the Credit Agreement is hereby amended by (i) renumbering
Section 10.18 thereto as "Section 10.19" and (ii) adding a new Section 10.18
thereto to read as follows:
 
10.18 2005 Indenture. The Borrower hereby informs the Lenders that the Debt
evidenced by the Loans and L/C Obligations has been incurred pursuant to
Section 4.09(b)(i) of the 2005 Indenture. As a result thereof, the Borrower
would be able to secure such Debt pursuant to clause (l) of the definition of
"Permitted Liens" as set forth in Section 1.01 of the 2005 Indenture, subject to
the terms of Section 4.09(b)(i) of the 2005 Indenture.
 
2. REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof:
 
(a) the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct on and as of the date hereof as if
made on and as of such date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date;
 
(b) no event has occurred and is continuing which constitutes a Default or an
Event of Default;
 
(c) (i) the Borrower has full power and authority to execute and deliver this
Second Amendment, (ii) this Second Amendment has been duly executed and
delivered by the Borrower, and (iii) this Second Amendment and the Credit
Agreement, as amended hereby, constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their respective
terms, except as enforceability may be limited by applicable Debtor Relief Laws
and by general principles of equity (regardless of whether enforcement is sought
in a proceeding in equity or at law) and except as rights to indemnity may be
limited by federal or state securities laws;
 


 
5

--------------------------------------------------------------------------------

 




 
(d) neither the execution, delivery and performance of this Second Amendment or
the Credit Agreement, as amended hereby, nor the consummation of any
transactions contemplated herein or therein, will conflict with any Law or
Organization Documents of the Borrower, or any indenture, agreement or other
instrument to which the Borrower or any of its properties are subject; and
 
(e) no authorization, approval, consent, or other action by, notice to, or
filing with, any governmental authority or other Person not previously obtained
is required for (i) the execution, delivery or performance by the Borrower of
this Second Amendment, or (ii) the acknowledgement by each Guarantor of this
Second Amendment.
 
3. CONDITIONS TO EFFECTIVENESS. This Second Amendment shall be effective upon
satisfaction or completion of the following:
 
(a) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Required Lenders;
 
(b) the Administrative Agent shall have received counterparts of this Second
Amendment executed by the Borrower and acknowledged by each Guarantor; and
 
(c) the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall require.
 
4. REFERENCE TO THE CREDIT AGREEMENT.
 
(a) Upon the effectiveness of this Second Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", or words of like import shall
mean and be a reference to the Credit Agreement, as affected and amended hereby.
 
(b) The Credit Agreement, as amended by the amendment referred to above, shall
remain in full force and effect and is hereby ratified and confirmed.
 
5. COSTS, EXPENSES AND TAXES. The Borrower agrees to pay on demand all costs and
expenses of the Administrative Agent in connection with the preparation,
reproduction, execution and delivery of this Second Amendment and the other
instruments and documents to be delivered hereunder (including the reasonable
fees and out-of-pocket expenses of counsel for the Administrative Agent with
respect thereto).
 
6. GUARANTOR'S ACKNOWLEDGMENT. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Second Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Second Amendment or any of
the provisions contemplated herein, (c) ratifies and confirms its obligations
under its Guaranty, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its Guaranty.
 


 
6

--------------------------------------------------------------------------------

 




 
7. EXECUTION IN COUNTERPARTS. This Second Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Second Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
 
8. GOVERNING LAW; BINDING EFFECT. This Second Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, and shall be
binding upon the parties hereto and their respective successors and assigns.
 
9. HEADINGS. Section headings in this Second Amendment are included herein for
convenience of reference only and shall not constitute a part of this Second
Amendment for any other purpose.
 
10. ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS SECOND AMENDMENT,
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
 
REMAINDER OF PAGE LEFT INTENTIONALLY BLANK



 
 
7

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, this Second Amendment is executed as of the date first set
forth above.
 

 
TEXAS INDUSTRIES, INC.
                            
By:
/s/ Kenneth R. Allen
   
Kenneth R. Allen
   
Vice President and Treasurer

 


Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
BANK OF AMERICA, N.A., as Administrative Agent
                            
By:
/s/ Henry Pennell
   
Name: Henry
Pennell                                                                        
   
Title: Vice
President                                                                          





Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender
                            
By:
/s/ David McCauley
   
Name: David McCauley
   
Title: Senior Vice President





Second Amendment to First Amended and Restated Credit Agreement - Signature Page
 
 

--------------------------------------------------------------------------------

 





 
UBS SECURITIES LLC, as Syndication Agent
                             
By:
/s/ Richard L. Tavrow
   
Name:Richard L. Tavrow
   
Title:Director
                             
By:
/s/ Mary E. Evans
   
Name:Mary E. Evans
   
Title:Associate Director





Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
UBS LOAN FINANCE, as a Lender
                            
By:
/s/ Richard L. Tavrow
   
Name:Richard L. Tavrow
   
Title:Director
                              
By:
/s/ Mary E. Evans
   
Name:Mary E. Evans
   
Title:Associate Director

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent
and as a Lender
                            
By:
/s/ Gregory D. Campbell
   
Name:Gregory D. Campbell
   
Title:Vice President

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
COMERICA BANK, as Co-Documentation Agent and as a Lender
                   
By:
/s/ William B. Dridge
   
Name:William B. Dridge
   
Title:Vice President
     

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 
 

 
WACHOVIA BANK, NATIONAL
ASSOCIATION, as Co-Documentation Agent and
as a Lender
                   
By:
/s/ Jennifer L. Norris
   
Name:Jennifer L. Norris
   
Title:Senior Vice President

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 
 

       
SUNTRUST BANK, as a Lender
                   
By:
/s/ Steve Deily
   
Name:Steve Deily
   
Title:Managing Director

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 
 

       
U.S. BANK NATIONAL ASSOCIATION, as a Lender
                   
By:
/s/ Kevin S. McFadden
   
Name:Kevin S. McFadden
   
Title:Vice President

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 
 

       
CAPITAL ONE, N.A., as a Lender
                   
By:
/s/ Mary Jo Hoch
   
Name:Mary Jo Hoch
   
Title:Senior Vice President

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 
 

       
GENERAL ELECTRIC CAPITAL
CORPORATION, as a Lender
                   
By:
/s/ Dwayne Coker
   
Name:Dwayne Coker
   
Title:Duly Authorized Signatory



Second Amendment to First Amended and Restated Credit Agreement - Signature Page


 

--------------------------------------------------------------------------------

 





 
ACKNOWLEDGED AND AGREED AS OF THE FIRST DAY ABOVE WRITTEN:
     
BROOKHOLLOW CORPORATION
 
BROOKHOLLOW PROPERTIES, INC.
 
BROOKHOLLOW OF ALEXANDRIA, INC.
 
BROOKHOLLOW OF VIRGINIA, INC.
 
SOUTHWESTERN FINANCIAL CORPORATION
 
CREOLE CORPORATION
 
PARTIN LIMESTONE PRODUCTS, INC.
 
RIVERSIDE CEMENT HOLDINGS COMPANY
 
TXI AVIATION, INC.
 
TXI CEMENT COMPANY
 
TXI RIVERSIDE INC.
 
TXI TRANSPORTATION COMPANY
 
TXI CALIFORNIA INC.
 
PACIFIC CUSTOM MATERIALS, INC.
 
TXI POWER COMPANY
 
TEXAS INDUSTRIES HOLDINGS, LLC
 
TEXAS INDUSTRIES TRUST
 
TXI LLC
 
TXI OPERATING TRUST
         
By:
/s/ Kenneth R. Allen
   
Kenneth R. Allen
   
Vice President and Treasurer

 
Second Amendment to First Amended and Restated Credit Agreement - Signature Page

 

--------------------------------------------------------------------------------

 





 
RIVERSIDE CEMENT COMPANY
                   
By:
/s/ Kenneth R. Allen
   
Kenneth R. Allen
   
Assistant General Manager - Treasurer



Second Amendment to First Amended and Restated Credit Agreement - Signature Page